Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Claim Summary
Claims 1 and 3-20 are pending. Claims 7-20 are withdrawn. Claims 1 and 3-6 are examined in accordance to the elected species. 

Action Summary
Claims 1 and 3-6 rejected under 35 U.S.C. 103 as being un-patentable over Melin et al. (US2017/0143682 A1) in view of HLS Therapeutics Inc., Toronto, May 21, 2020, Cleveland Clinic, copyright 2018 are maintained, but modified and revisited in light of the claim amendment. 
			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being un-patentable over Melin (US2017/0143682 A1) in view of HLS Therapeutics Inc., Toronto, May 21, 2020, Cleveland Clinic, copyright 2018, and Conn, Arthritis Rheum. 2001 Oct;45(5):462-7.
Melin teaches a formulation comprising a combination of rapamycin and metformin to treat disease associated with inflammation and/or any inflammatory skin disease, see Abstract. Moreover, Melin teaches a drug combination comprising rapamycin and metformin wherein metformin is given at a dosage range of about 100 mg to about 1200 mg and rapamycin is given at a dosage range of about 0.5 mg to about 3.0 mg, see para [0122]. The 100-1,200 mg rapamycin substantially touches the claimed 500 mg to 2,500 mg. 
Melin does not teach icosapent ethyl (aka Eicosapentaenoic acid). In addition, Melin does not teach does not teach a steroid.
HLS Therapeutics Inc teaches omega-3 called icosapent ethyl (VASCEPA) may reduce inflammation in patients suffering from COVID-19, see second and fourth paragraph. 
Cleveland Clinic teaches corticosteroids are man-made drugs that closely resemble cortisol, a hormone that your adrenal glands produce naturally. Corticosteroids are often referred to by the shortened term "steroids”, see first para. Moreover, Cleveland Clinic teaches some corticosteroid medicines include cortisone, prednisone and methylprednisolone, see second para. Furthermore, Cleveland Clinic teaches steroids reduce the production of chemicals that cause inflammation. This helps keep tissue damage as low as possible. Steroids also reduce the activity of the immune system by affecting the way white blood cells work, see eighth para. 
Conn teaches low doses of prednisone or prednisolone (10 mg daily or 5 mg bid) will control most of the inflammatory features of early polyarticular rheumatoid arthritis. Also, low doses of prednisolone are known to retard the bony damage of rheumatoid arthritis, and thus these are the original disease-modifying antirheumatic drugs. Glucocorticoids are potent anti-inflammatory and immunosuppressive agents by virtue of their repression of the genomic expression by transcriptional interference, inhibiting such proinflammatory proteins as COX-2, IL-1, IL-2, IL-6, TNF-α, and adhesion molecule. Low doses of glucocorticoids (prednisone or prednisolone) accomplish everything NSAIDs or COX-2 inhibitors accomplish but with more anti-inflammatory effects, fewer side effects, and much less expense. (See Abstract.)
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by Melin et al. with the method set forth by HLS Therapeutics Inc. and the method taught by Cleveland clinic and Conn because each is taught by the prior art to be useful for the same purpose (i.e., treating inflammation). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
Accordingly, the prior art does not specifically teach the pharmaceutical composition is for treating cytokine storm syndrome (CSS). However, since the prior art teaches the same composition claimed, the property claimed, i.e. for the treatment of cytokine storm syndrome is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). See MPEP 2112.01 (II).
While the prior art does not expressly teach icosapent ethyl is a mTOR inhibitor, the instant specification and the election of icosapent ethyl as the elected mTOR are taken as evidentiary that icosapent ethyl is a mTOR inhibitor. 
Furthermore, while the prior art does not expressly teach rapamycin is a non-antibiotic macrolide and a mTOR inhibitor and metformin is biguanide anti-hyperglycemic agent and a mTOR inhibitor, the instant specification and the election of rapamycin and metformin as the elected mTOR inhibitors are taken as evidentiary that rapamycin and metformin are mTOR inhibitors. 
Applicant’s argument and response to Applicant’s argument
Applicant argues that claim 1 now requires about 10 to 25 mg of at least one steroid; about 0.5 mg to about 3 mg of a non-antibiotic macrolide; about 500 mg to about 2500 mg of a biguanide antihyperglycemic agent; and an effective amount of at least one mTor inhibitor selected from the group consisting of: an omega-3 fatty acid derivative, resveratrol, and any combination thereof. Applicants assert that no combination of the cited art describes such dosage amounts as are now required by the claims. When combined with the information previously provided showing that biguanide antihyperglycemic agents, such as metformin, are inhibited by steroids, it cannot be said that the current claims are obviated by the cited art. 
In response, Applicant’s argument is not persuasive. While the combination of the cited art does not describe the dosage amounts that are now required by the claims, the Examiner contends that the obvious overlapping dose of metformin taught by Melin in combination with the dose of 0.5-3 mg rapamycin of Melin and the 10 mg dose of prednisone of Conn would be expected to treat inflammation with success as each method is taught by the prior art to be useful for the same purpose (i.e., treating inflammation). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  




Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/             Primary Examiner, Art Unit 1628